Citation Nr: 9913059	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-35 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.  The record indicates that the veteran had subsequent 
periods of active duty for training, and was on active duty 
for training from May 20, 1989 to May 26, 1989.  The record 
also indicates that the veteran sustained the injury at issue 
on May 25, 1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied the veteran's claim of service connection for a right 
foot injury.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's claim for service connection was filed 
after October 31, 1990.

3.  The veteran's right ankle injury resulted from the 
veteran's own willful misconduct.


CONCLUSION OF LAW

Service connection may not be granted for the veteran's 
residuals of a right ankle injury.  38 U.S.C.A. §§ 105, 1131 
(West 1991); 38 C.F.R. § 3.301(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Generally, applicable law and regulations state that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304 (1998).  However, for claims filed after October 31, 
1990, direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty and it 
was not the result of the veteran's own willful misconduct or 
the result of the veteran's abuse of alcohol or drugs.  
38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).

In turn, VA regulation defines willful misconduct as an act 
involving conscious wrongdoing or known prohibited action.  
38 C.F.R. § 3.1(n) (1998).  Further, willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of probable consequences.  
38 C.F.R. § 3.1(n)(1) (1998).  A mere technical violation of 
police violations or ordinances will not per se constitute 
willful misconduct.  38 C.F.R. § 3.1(n)(2) (1998).  Nor will 
the simple drinking of an alcoholic beverage by itself 
constitute willful misconduct.  Willful misconduct will not 
be determinative unless it is the proximate cause of injury, 
disease or death. 38 C.F.R. § 3.1(n)(3) (1998).  See 
38 C.F.R. § 3.301(c)(2) (1998).  However, if, in the drinking 
of a beverage to enjoy its intoxicating effects, intoxication 
results proximately or immediately in disability, the 
disability will be considered the result of the veteran's 
willful misconduct.  Id.

II.  Factual Background

Review of the veteran's service records, particularly the 
documents prepared in connection with the Army National Guard 
Line of Duty Investigation, indicates that the veteran was 
counseled as to his drinking on March 19, 1989. At that time, 
it was noted in a General Counseling Form that the veteran 
was advised as to no drinking and informed that he would be 
immediately dismissed from the training course should he 
violate the prohibition on consuming alcoholic beverages.  
This review also indicates that six days later, on May 25, 
1989, the PLDC graduating class, at the Colorado Military 
Academy, held a graduation party, at which beer and wine were 
served and the veteran was in attendance.

Witness statements documented the veteran's consumption of 
alcoholic beverages while at the party and also suggested 
that the veteran had been drinking prior to coming to the 
party.  These witness statements also documented various 
offers of assistance to the veteran, made in order to ensure 
that the veteran returned to barracks safely.  The veteran 
denied these offers of assistance.  One witness also reported 
having tried to physically restrain the veteran but was told, 
"I'm Airborne; I can walk." As the veteran attempted to 
cross the street, he was hit by a car.

According to the veteran's statement, attendance at the party 
was mandatory.  As to offers of assistance, the veteran 
stated that a car full of students had asked if he wanted a 
ride, but he declined as the car was overcrowded and it was a 
close walk.  The veteran went to cross the street and was 
struck by a car in the eastbound lane.  He was knocked 
unconscious and did not remember anything until he awoke in 
the hospital.  The veteran's statement did not address his 
consumption of alcoholic beverages.

The Colorado State Patrol Accident Report indicated that the 
veteran was at a fast walk crossing [redacted] Road when he 
was struck in the right leg by a vehicle.  According to the 
report, the veteran was cited to be in violation of 
Colorado's Common Code, section 102, "Pedestrian on Roadway 
under the Influence."  The driver of the vehicle was not 
ticketed.

According to the Statement of Medical Examination and Duty 
Status issued by the attending physician on the day following 
the accident, the veteran had been hit by a car while walking 
across the street while intoxicated.  In the attending 
physician's medical opinion, the veteran was under the 
influence of alcohol, and the injury was not incurred in the 
line of duty.  As a basis for the physician's opinion, it was 
noted that the veteran's blood alcohol was 201-250mg./100ml. 
of blood.

The Army National Guard Line of Duty Investigation determined 
that the veteran had been injured not in line of duty, due to 
his own misconduct, as a result of his excess consumption of 
alcohol immediately prior to injury.  It also determined that 
attendance at the graduation party had not been mandatory, as 
claimed by the veteran.  Only 50 percent or less of the 
graduating class had been in attendance.  It was also noted 
that the veteran had received previous drinking counseling 
and that he had agreed to guard against drinking and that he 
had been made aware of the consequences.

The RO's subsequent Administrative Decision, in September 
1997, incorporated the Army National Guard Line of Duty 
Investigation findings and also determined that the veteran 
willingly drank to the point of excess and that the injury he 
sustained from the May 25, 1989, car accident was the result 
of the veteran's own willful misconduct and not in the line 
of duty.  It was also noted that the veteran's blood alcohol 
level at the time of accident was above the legal limit for 
Colorado.

III.  Analysis

The Board acknowledges the veteran's contention that he is 
entitled to service connection for claimed residuals of a 
right ankle injury.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, given the prohibition on grants of direct service 
connection for disability resulting from the veteran's own 
willful misconduct, the veteran's claim must be denied.

Specifically, as discussed above, direct service connection 
may be granted only when a disability was incurred or 
aggravated in line of duty and it was not the result of the 
veteran's own willful misconduct.  See 38 C.F.R. § 3.301(a).  
Here, the preponderance of the evidence of record clearly 
supports a finding of willful misconduct on the part of the 
veteran.  Only six days prior to May 25, 1989, the veteran 
had been counseled as to his drinking alcoholic beverages.  
He was advised as to no drinking and told that if he violated 
this prohibition, he would be dismissed from the course.  The 
veteran willfully disregarded this advise, and chose to 
attend and drink at the pre-graduation party.  The veteran 
refused assistance in returning to the barracks safely after 
the party.  The police officer investigating the accident 
determined that the veteran was under the influence of 
alcohol at the time of the accident.  His blood alcohol level 
was 201-250mg./100ml. of blood.  The physician who attended 
the veteran following the accident, determined that the 
veteran was under the influence of alcohol at the time of the 
accident.  As such, the record indicates that the veteran, by 
consuming alcoholic beverages at the graduation party, 
knowingly engaged in a known prohibited action, see 38 C.F.R. 
§ 3.1(n), with reckless disregard of the consequences, and 
that the willful misconduct was the proximate cause of the 
veteran's injuries.  Id.  Further, VA regulation states that 
if, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately or immediately in 
disability, the disability will be considered the result of 
the veteran's willful misconduct.  See 38 C.F.R. 
§ 3.301(c)(2).

Therefore, in light of the law and evidence discussed, the 
Board finds that the veteran's right ankle injury was the 
result of his own willful misconduct and that service 
connection cannot be granted.  Given the Board's focus on the 
veteran's willful misconduct and its denial of service 
connection on that basis, the Board need not address whether 
the veteran's consumption of alcohol on the night of May 25, 
1989, constituted abuse of alcohol within applicable VA 
regulation.  See 38 C.F.R. § 3.301(a).  As such, the Board 
also need not address whether service connection can be 
granted, but the payment of compensation denied, in this 
instance.  See Barela v. West, 11 Vet. App. 280 (1998).


ORDER

Entitlement to service connection for residuals of a right 
ankle injury is denied.



		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

 

